Title: To Alexander Hamilton from Nathaniel Appleton, 5 February 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


[Boston] February 5, 1791. “I wrote you 26 Ulto. This serves to inclose Duplicate Receipt for Certificates received from the Register dated 22d Jany 1791—also first receipt for Certificates dated 29th. Jany 1791. By this Post I transmitt to the Auditor an Abstract of Certificates Indents & Bills of Old Emission, recd into the Office in the Month of November last for which Certificates of the Funded Debt have been issued agreeably to the Act of Congress 4 August 1790.… The Loaning is so fast & the Transfers so many that I find myself unavoidable much behind hand in my returns & am very apprecencive that the month of April, when there is a universal expectation of Interest, will be upon me before it will be possible to get all the abstracts registered & the Book posted up, unless I have a sessation of business from abroad, longer then the fourteen days mentioned in your instructions. I think the whole month of March will be little enough to get the Books into a readiness to discharge the Interest by the first of April when I am sure of having a croud of applicants. Therefore unless I shall receive your orders to the contray, I propose to inform all applicants to Loan or to Transfer That no Certificates can be Loaned or Transfers made in the Month of March.… I have seen the Secrety of War’s advertisement that Pentions are to be paid at this Office in the month of March. If that should be the case it is an additional reason why Loaning & transfers should be suspended during that month. All which is humbly submitted to your opinion. Permitt me to express my earnest hopes That Congress will speedily make some provision for Clerks otherwise I cannot see how the public buisness can be carried on.…”
